Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered November 6, 2002, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although defendant maintains that the record establishes that the infant plaintiffs harm was not proximately caused by dim lighting or any failure to take precautions against water accumulations, summary judgment dismissing the complaint was properly denied in light of the existence of triable issues of fact. Concur — Nardelli, J.P., Mazzarelli, Andrias, Marlow and Gonzalez, JJ.